                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ROBERT MILLER                                      §

VS.                                                §       CIVIL ACTION NO. 1:19-CV-175

BRIAN COLLIER, ET AL.                              §

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Robert Miller, a prisoner currently confined at the Skyview Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Brian Collier, William Jones, and Lorenzo Bustos.

                                              Discussion

        The Civil Rights Act, 42 U.S.C. § 1981, et seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bailey, 58 F.R.D. 453 (N.D. Ga. 1972); aff’d per curiam, 480 F.2d 805 (5th

Cir. 1973).

        When, as in this case, jurisdiction is not founded solely on diversity of citizenship, § 1391

provides that venue is proper only in the judicial district where the defendants reside or in which the

claim arose. However, under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and

in the interest of justice, a district court may transfer any civil action to any other district where it

could have been brought. Such a transfer may be done sua sponte and is reviewable only for an

abuse of discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Plaintiff’s claims arose at the Hodge Unit, which is located in the Tyler Division of the

Eastern District of Texas. The court has considered the circumstances and determined that the
interests of justice would be served by transferring the complaint to the Tyler Division. It is

accordingly

       ORDERED that this civil rights action is TRANSFERRED to the Tyler Division of the

United States District Court for the Eastern District of Texas.



               SIGNED this the 3rd day of May, 2019.




                                                  ____________________________________
                                                  KEITH F. GIBLIN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 2
